Citation Nr: 1144389	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  02-17 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased disability rating for residuals of pilonidal cyst with hidradenitis suppurativa, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to July 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 1996 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was requested and scheduled, and the Veteran failed to report for such hearing.  

In June 2006 and August 2008, the Board remanded this claim for further evidentiary development.  In September 2010, the Board denied the claim.  The Veteran appealed that decision and in March 2011, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand this appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his pilonidal cyst with hidradenitis suppurativa is more disabling than currently evaluated.  Initially, the Board notes that this issue is on appeal from a July 1996 rating decision which awarded a 30 percent disability rating for this disability, effective April 20, 1995.  An August 1996 letter from the Veteran's representative served as a notice of disagreement; however, a statement of the case was not issued until many years later.  The RO/AMC should readjudicate this issue accordingly.  

The joint motion for remand indicates that due to the "fluctuating nature" of the Veteran's skin condition, VA should consider whether a VA examination during an active stage of his condition is warranted.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Board recognizes the difficulty in attempting to anticipate when a skin condition will be flaring up and scheduling an examination to coincide with that period.  On remand, the Veteran should be asked if there are any particular time periods (e.g. particular months or seasons) when his condition is active.  If the Veteran provides relevant information, an examination should be scheduled during the month/time period he indicates his skin condition is more likely to be flaring up.  The Veteran should also be advised to seek immediate treatment during a flare up, and to provide a copy of (or provide a release form for VA to request) the clinician's report for the RO/AMC's consideration.

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

On remand, the RO/AMC should specifically consider whether a rating for painful cyst scars is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804, and whether referral for extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is appropriate.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As the Veteran's appeal has actually been active since 1996, a request for information concerning his treatment from 1995 should be made.  The record contains VA treatment records from Northampton VAMC dating prior to May 1995 and from June 1998 to October 2008.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his pilonidal cyst and hydradenitis since May 1995.  After securing any necessary release, the RO/AMC should request any relevant records which are not duplicates of those contained in the claims file.  

2.  Obtain relevant treatment records from the Northampton VA Medical Center dating from May 1995 to June 1998 and since June 2008.

3.  Contact the Veteran and ask him whether there are any particular time periods (e.g. particular months or times of the year) when his skin condition is more likely to be flaring up and active.  The Veteran should also be advised to seek immediate treatment during a flare up, and to provide a copy of or provide a release form for VA to request the clinician's report.

4.  After the development requested above has been completed to the extent possible, schedule the Veteran for a VA skin examination to evaluate the severity of his pilonidal cyst with hidradenitis suppurativa.  If the Veteran provided relevant information regarding a time frame when a flare up is more likely to be occurring, an examination should be scheduled during the month/time period he reported.  The claims file must be reviewed by the examiner.  

Following examination of the Veteran, the examiner should provide a complete description of scarring related to the service-connected condition, to include the size of the area involved and whether any scars are painful.   

The examiner should also specifically address each of the following:

a) the percentage of the Veteran's body which is affected by the pilonidal cyst and hidradenitis suppurativa;
b) the percentage of the exposed areas of the Veteran's body which are affected by the pilonidal cyst and hidradenitis suppurativa;
c) whether constant or near-constant systemic 
therapy such as corticosteroids or other immune-suppressive drugs were required during the past year;
d) whether the hydrocortisone cream (or other creams) used by the Veteran are considered systemic corticosteroid therapy;
e) whether there is any ulceration, exfoliation or crusting due to the service-connected disorder;
f) if there is ulceration, exfoliation, or crusting, whether such is extensive (please answer this question separately as to each: ulceration, exfoliation, and crusting);
g) whether the condition is considered exceptionally repugnant;
h) whether there are any systemic or nervous manifestations of the disorder;
i) whether the Veteran has been hospitalized as a result of this disorder, and if so, for what duration.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed and the claim readjudicated.  The claim should be considered on appeal from a July 1996 rating decision and adjudicated as to whether a higher rating is warranted at any time since April 1995.  Also, specific consideration should be given as to whether a separate rating for painful scars is appropriate, as well as whether referral for extra-schedular consideration is warranted.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

